Case 2:18-cv-11273-MCA-JAD Document 948 Filed 03/09/20 Page 1 of 2 PageID: 21951



                                                             March 9, 2020


  VIA EMAIL AND ECF

  Special Master Thomas P. Scrivo, Esq.
  O’Toole Scrivo, LLC
  14 Village Park Road
  Cedar Grove, New Jersey 07009
  tscrivo@oslaw.com


          Re:     Occidental Chemical Corp. v. 21st Century Fox America, Inc., et al.
                  Docket No. 2:18-cv-11273-MCA-JAD

  Dear Special Master Scrivo:

          We write on behalf of the Small Parties Group (“SPG”) to provide notice of the SPG’s
  Motion for Partial Summary Judgment on Occidental Chemical Corporation’s Successor
  Liability, filed contemporaneously herewith.

          The SPG submits this notice pursuant to the Court’s Pre-26(f) Conference Scheduling
  Order (ECF No. 395). That order provides that parties wishing to bring dispositive motions—
  other than the motions to dismiss that had been filed as of the date of that order—“shall notify
  the Court by letter.” (ECF No. 395 at 2.)

          This written notification follows verbal notification provided to you during previous
  status conferences. The SPG provided notice to the Court during the October 16, 2019 status
  conference that it wished to file two early partial summary judgment motions, including a partial
  summary judgment motion on OxyChem’s successor liability.1 At that meeting, you explained
  that you would confer with Magistrate Dickson regarding who would render a decision or
  recommended decision on the motions in the first instance—the District Court Judge, the
  Magistrate Judge, or the Special Master.2

          On November 1, 2019, the SPG’s counsel informed counsel for OxyChem that the SPG
  intended to file a motion for partial summary judgment that OxyChem is liable as the successor-
  in-interest to the Kolker and Diamond entities. OxyChem’s counsel responded that OxyChem
  disputes the issues but does not oppose the SPG filing its motion.

         At the November 20, 2019 status conference, you informed the parties that we could file
  our motions in the normal course, at which point you and Judge Arleo would confer as to who
  would render a decision in the first instance.3


  1
    Oct. 16, 2019 Conf. Tr. at 119:3–15.
  2
    Id. at 119:16–120:24.
  3
    Id. at 46:16–48:1.

                                                 1
                                                                                           15310373.2
Case 2:18-cv-11273-MCA-JAD Document 948 Filed 03/09/20 Page 2 of 2 PageID: 21952



         Thank you for your attention to this matter.


  Respectfully submitted,

                                                      Common Counsel for the Small Parties Group


  /s/ Jeffrey D. Talbert                              /s/ Joseph H. Blum
  PRETI, FLAHERTY, BELIVEAU &                         SHOOK, HARDY & BACON, L.L.P.
  PACHIOS, LLP                                        Joseph H. Blum, Esq. (NJ Bar No. 010211984)
  Jeffrey D. Talbert, Esq. (admitted pro hac          Two Commerce Square
   vice)                                              2001 Market Street, Suite 3000
  One City Center                                     Philadelphia, PA 19103-7014
  Portland, ME 04101                                  Telephone: 215.278.2555
  Telephone: 207.791.3239                             Email: jblum@shb.com
  Email: jtalbert@preti.com
                                                      David R. Erickson, Esq. (admitted pro hac
                                                      vice)
                                                      255 Grand Boulevard
                                                      Kansas City, MO 64108-2613
                                                      Telephone: 816.474.6550
                                                      Email: derickson@shb.com




                                                  2
                                                                                            15310373.2
